EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Smyrski on Thursday, August 18, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
-In claim 1, line 8, the word “element” has been deleted.
	-In claim 12, lines 1-2, the claim recitation “a fan positioned within the chamber and” has been deleted.
	-In claim 15, line 9, the word “element” has been deleted.
	-In claim 28, line 8, the word “element” has been deleted.
	-In claim 30, line 2, after “motor;”, the word -- and -- has been added; and in lines 3-5, the claim recitation “and a fan in the chamber configured to move smokable material within the chamber to a lower chamber” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of teaches devices which are capable of preparing a smokable product and have many of the claimed structural limitations (i.e., a chamber, a size reducer, a controller) as well as a fan. However, said prior art fans appear to be provided below the size reducer (e.g., to cool or dissipate heat from a motor located there) or combined with the size reducer, not above the size reducer. Said prior art fans also fail to be configured to direct airflow and smokable material in a downward direction through the size reducer. As such, said prior art neither teaches nor reasonably suggests the instant claimed invention and, as such, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747